internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc psi - plr-124540-00 date date y x corp a b dear this letter responds to your date and subsequent correspondence written on behalf of x corp requesting rulings under sec_664 for the formation and operation of a charitable_remainder_unitrust x corp is a subchapter_s_corporation within the meaning of sec_1361 of the code a is x corp’s sole shareholder and b is a’s spouse x proposes to create y which is intended to qualify as a charitable reminder unitrust under sec_664 x corp intends to contribute appreciated marketable_securities to y and y will pay the unitrust_amount in quarter annual installments to x corp for a period of years then to a and b equally for their lives and then to the survivor of a and b for life if x corp is liquidated before the end of the 19-year term y will pay the unitrust_amount to the shareholder s of x corp for the remainder of the years the unitrust_amount will be an amount equal to a specified percent which is not less than percent nor more than percent of the net fair_market_value of the assets of y valued as of the first day of each taxable_year of y and will yield a present_value passing to the charitable_remainder beneficiary equal to at least of the net fair_market_value of the property transferred to y on the date of contribution after the deaths of both a and b or at the end of the years whichever is later the remainder of y will be distributed to mr alfred g thomsen qualified charitable organizations sec_664 defines a charitable_remainder_unitrust as a_trust that meets the requirements contained in sec_664 a - d in determining whether y will qualify as a charitable_remainder_unitrust we must first address whether the proposed trust will be properly classified as a_trust for federal_income_tax purposes this requires an analysis of the rules relating to identification of the grantor s of the proposed trust and the entity classification regulations sec_1_671-2 of the income_tax regulations provides that for purposes of part i of subchapter_j chapter of the code which includes sec_664 a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust however a person who creates a_trust but makes no gratuitous transfers to the trust is not treated as an owner of any portion of the trust under sec_671 through or sec_1_671-2 provides that a gratuitous transfer is any transfer other than a transfer for fair_market_value a transfer of property to a_trust may be considered a gratuitous transfer without regard to whether the transfer is treated as a gift_for gift_tax purposes sec_1_671-2 provides that for the purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust for purposes of this determination an interest in the trust is not property received from the trust sec_1_671-2 provides that if a gratuitous transfer is made by a partnership or corporation to a_trust and is for a business_purpose of the partnership or corporation the partnership or corporation will generally be treated as the grantor of the trust however if a partnership or a corporation makes a gratuitous transfer to a_trust that is not for a business_purpose of the partnership or corporation but is for the personal purposes of one or more of the partners or shareholders the gratuitous transfer will be treated as a constructive distribution to such partners or shareholders under federal tax principles and the partners or the shareholders will be treated as the grantors of the trust x corp proposes to create an arrangement in which a unitrust_amount based on a percentage of the fair_market_value of assets held by the proposed trust is payable to x corp for years and then to its shareholder and the shareholder's spouse for life x corp’s gratuitous transfer to y is only partially for a business mr alfred g thomsen purpose a portion of the transfer will be for the benefit of its shareholder and his spouse as a consequence under sec_1 e a portion of the appreciated marketable_securities that x corp proposes to contribute to y will be treated as constructively distributed to a who then will be treated as making a gratuitous transfer of that property to y the amount of the constructive distribution will equal the present values of a's and b's unitrust interests and a proportional share of the charitable_remainder interest we conclude that under the proposed arrangement both a and x corp will be grantors of the proposed trust sec_301_7701-1 of the procedure and administration regulations provides that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 provides that a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or divide the profits therefrom sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_301_7701-4 provides that in general the term trust as used in the code refers to an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate_court sec_301_7701-4 provides that there are other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for the purposes of the internal_revenue_code because they are not simply arrangements to protect or conserve the property for the beneficiaries sec_301_7701-4 provides in part that an investment_trust will not be classified as a_trust if there is a power under the trust agreement to vary the investment of the certificate holders or if there are multiple classes of ownership interests where the existence of multiple classes of ownership mr alfred g thomsen interests is not incidental to the purpose of facilitating direct investment in the assets of the trust see also 122_f2d_545 2d cir cert_denied 314_us_701 under the proposed arrangement x corp and a will be treated as contributing assets to y the proposed trust throughout the term of the proposed trust the trustee will have the power to vary the investment of the grantors by investing and reinvesting the assets in the trust and as recipients of the unitrust_amount the grantors will share in the profits derived from the joint investment of their assets x corp or its shareholders if x corp liquidates will receive the unitrust_interest for a term of years and a and b will receive the unitrust_interest after the end of that term such an arrangement is not appropriately classified as a_trust under either sec_301_7701-4 or c because the proposed trust cannot be classified as a_trust for federal_income_tax purposes the proposed trust cannot meet the definition of a charitable_remainder_trust under sec_664 because y is not a charitable_remainder_trust the remaining issues raised in x corp’s ruling_request are moot except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s representatives acting senior technician reviewer sincerely yours jeanne m sullivan branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
